Exhibit 99.3 TRIM HOLDING GROUP CORPORATE GOVERN ANCE AND NOMINATING COMMITTEE PROCEDURE Purpose The Corporate Governance and Nominating Committee (the "Committee") is appointed by the Board of Directors of Trim Holding Group to: (1) identify individuals qualified to serve as members of the Board of Directors and, where appropriate, recommend individuals to be nominated by the Board of Directors for election by the stockholders or to be appointed by the Board of Directors to fill vacancies consistent with the criteria approved by the Board; (2) develop and periodically review and assess a set of corporate governance guidelines applicable to the Company and make appropriate recommendations to the Board for adoption and, where appropriate, modification of such principles; (3) recommend to the Board of Directors the compensation of Directors; (4) take a leadership role in shaping the corporate governance of the Company; and (5) oversee an annual evaluation of the performance of the Board of Directors. Committee Membership At the first meeting of the Board of Directors following each Annual Meeting of Stockholders, the Board, after receiving the recommendations of the Committee, shall appoint the members of the Committee and shall determine the Chairperson of the Committee, each to serve at the pleasure of the Board. Committee members shall not have a fixed term. The Committee shall consist of no fewer than two members, including the Chairperson. Each member of the Committee shall be independent under the listing standards of the New York Stock Exchange. Procedures The Committee shall meet as often as it determines, but not less than once a year. The Committee may request any officer or employee of the Company to attend a meeting of the Committee or to meet with any director search firm it employs. After the Committee meets or otherwise takes action, it shall, as soon as practicable, make a report of its activities at a meeting of the Board. The Committee may form and delegate authority to subcommittees when determined by the Committee to be necessary or appropriate. Committee Authority and Responsibilities The Committee shall have the authority, to the extent it deems necessary or appropriate, to conduct investigations and to retain compensation or other consultants as well as search firms for Director candidates. The Committee may authorize and direct the payment of compensation by the Company to any such firm and the payment of ordinary administrative expenses of the Committee that are necessary or appropriate in carrying out its duties. The Committee shall review and reassess the adequacy of this Charter annually and recommend any proposed changes to the
